Citation Nr: 0400072	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss. 

2.  Entitlement to a compensable evaluation for perforated 
right tympanic membrane.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 0 
percent disability evaluations for right ear hearing loss and 
perforation of the right tympanic membrane.  

The veteran offered testimony before the undersigned at a 
videoconference hearing held in March 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the March 2003 hearing, the veteran testified to ongoing 
treatment from Dr. James P. Restrepo.  The veteran stated 
that his hearing has worsened and that he required the use of 
hearing aids.  The veteran also reported treatment at the 
Lebanon, Pennsylvania VA Medical Center.  It is unclear 
whether all treatment records have been obtained.

The veteran essentially testified that his hearing loss had 
increased in severity since his VA examination in May 2001.  
Thus, given the time period since the veteran's most recent 
examination, evidence of ongoing treatment, and the veteran's 
complaints of increased severity of his hearing loss, a 
current examination is warranted.  The Board notes that the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request all records of treatment for 
hearing loss or residuals of perforated 
right tympanic membrane from James P. 
Restrepo, ENT Head & Neck Specialists, 985 
Berkshire Boulevard, Suite 101, 
Wyomissing, PA 19610, for the period since 
April 2002; and from the Lebanon, 
Pennsylvania VA Medical Center since June 
2001.

2.  Make arrangements with the appropriate 
VA medical facility for the appellant to 
be afforded audiology and ear, nose and 
throat examinations, to determine the 
current severity of the veteran's right 
ear hearing loss and any complications or 
residuals that may be manifested from a 
perforated right tympanic membrane in-
service.  The claims folder should be 
reviewed by the examiners.  All indicated 
tests and studies should be performed, and 
all pertinent findings should be reported 
in detail.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


